Cite as 2013 Ark. App. 452

                  ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-13-103


HEIRS OF MANCIL AND SYLVIA                         Opinion Delivered   AUGUST 28, 2013
DUNCAN, ET AL.
                   APPELLANTS                      APPEAL FROM THE CLEBURNE
                                                   COUNTY CIRCUIT COURT
V.                                                 [NO. CV-09-78-4]

                                                   HONORABLE TIM WEAVER,
ALFRED T. WILLIAMS LIVING                          JUDGE
TRUST and MARCEIL E. SIBERT
LIVING TRUST                                       REBRIEFING ORDERED
                       APPELLEES



                              KENNETH S. HIXSON, Judge


       On April 2, 2009, appellees Alfred T. Williams Living Trust and Marceil E. Sibert

Living Trust filed a complaint to quiet title to mineral interests to an eighty-acre tract of

property in Cleburne County. On July 27, 2009, the trial court entered a decree quieting

title to the mineral interests in the appellees.

       On April 19, 2010, the appellants, Heirs of Mancil and Sylvia Duncan, et al., filed a

petition to set aside the decree quieting title to the appellees. The appellants subsequently

moved for summary judgment. On October 15, 2012, the trial court entered an order

denying appellants’ motion for summary judgment and dismissing their petition to set aside

the decree. The appellants now appeal from the October 15, 2012 order. On appeal, the

appellants argue that the trial court did not have jurisdiction to enter the decree quieting title
                                 Cite as 2013 Ark. App. 452

in the appellees on July 27, 2009, due to lack of proper service. We order rebriefing for the

appellants to supplement their addendum.

       Arkansas Supreme Court Rule 4-2(a)(8)(A) provides that an appellant’s addendum shall

contain documents in the record on appeal that are essential for the appellate court to confirm

its jurisdiction, to understand the case, and to decide the issues on appeal. The addendum

must contain the relevant pleadings and motions that were before the trial court. Rule 4-

2(b)(4) provides:

       If the appellate court determines that deficiencies or omissions in the abstract or
       addendum need to be corrected, but complete rebriefing is not needed, then the court
       will order the appellant to file a supplemental abstract or addendum within seven
       calendar days to provide the additional materials from the record to the members of
       the appellate court.

       The appellants’ addendum is deficient because it fails to include its petition to set aside

the decree quieting title. Moreover, the addendum does not contain the appellees’ response

to appellants’ petition. Accordingly, the appellants have seven calendar days in which to file

a supplemental addendum in compliance with the Rule. Ark. Sup. Ct. R. 4-2(b)(4). This

list may not be inclusive of the missing and necessary pleadings, motions, and briefs that

should be included in the addendum, and we encourage appellants’ counsel to review the

Rules of the Arkansas Supreme Court, as well as the record and addendum, to ensure that no

additional deficiencies are present.

       Rebriefing ordered.

       WHITEAKER and VAUGHT, JJ., agree.

       Drew E. Smith, for appellants.

       Richard Mays Law Firm, PLLC, by: Richard H. Mays, for appellees.




                                                2